DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Figs. 3 and 4, read on by claims 1-14, 17-28, and 30, in the reply filed on May 20, 2022 is acknowledged.  
Claims 15, 16, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprising”, line 4, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph [0001] of the specification, applicant should update the status of the parent application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-14, 17-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seiwert et al ‘716 taken together with Xia et al ‘734.
Seiwert et al ‘716 (Abstract; Figs. 3, 4; paragraphs [0005], [0007], [0011]-[0016], [0037]-[0040], [0060], [0062], [0067], [0074]) discloses a system and process similar to independent claims 1, 17 and 30 of the instant application, for dissolving a gas into DI water, including a gas mixing device (110 in Fig. 3) having inlets (to the left of Fig. 3) from two gas sources, a mixed gas outlet leading to the contactor (115 in Fig. 3) for contacting DI water from a DI water source with the mixed gases from the mixing device, and a sensor for measuring the flow rate of the deionized water being fed to the contactor (see paragraph [0012]).  
Siewert et al ‘716 suggests that the gases that are mixed by the gas mixing device are CO2 and N2, rather than NH3 and N2, as preferred by applicant.  
Siewert et al ‘716 does disclose that the mixed gas stream be contacted (claims 2, 14, and 18) with the DI water upstream of the contactor (115) (see paragraph [0074] and the branched line leading from the gas mixer to the DI water inlet of the contactor in Fig. 3).  
Paragraph [0005] of Siewert et al ‘716 suggests the use of a packed column type contactor, as recited by instant claims 4 and 19.  
Fig. 3 of the reference teaches a gas outlet from the contactor (115), as well as a liquid outlet for the DI water with the gas dissolved therein, as recited by instant claims 5 and 20.    
Fig. 4 of Siewert et al ‘716 discloses fluid level sensors (L3 and L4) in fluid communication with the top and bottom of the contactor (B1, which corresponds to contactor 115 of Fig. 3), as recited by instant claims 6 and 21.
Paragraph [0039] of Siewert et al ‘716 discloses the pressure and temperature sensors of claims 7, 8, 22, and 23.
Paragraphs [0007] and [0012] of Siewert et al ‘716 discloses providing a controller for controlling the gas flow rate to the contactor in response to sensors that measure the temperature and/or flow rate of the DI water to the contactor, as recited by instant claims 9 and 24.
 Paragraphs [0015] and [0016] of Siewert et al ‘716 disclose varying amounts and thus the pressure of the gases supplied to the contactor based upon the sensed flow rate of the DI water to the contactor, as recited by instant claims 10 and 25.  Paragraph [0011] also suggests setting a pressure of the gas provided to the first inlet of the gas mixing device (and thus providing at least one flow control device), as recited by instant claims 11 and 26.
With regard to instant claims 12 and 27, paragraph [0037] of Siewert et al discloses controlled delivery of the gases to the gas mixing device, and thus providing a gas injector for either of the inlet gases to the mixing device would have been envisaged by one having an ordinary level of skill in the art at the time of the filing of the application.
With regard to instant claims 13 and 28, the pump for the liquid outlet of the contactor would have been at least implicitly disclosed by Siewert et al ‘716, since the reference does not suggest that all liquid flowing through the system is under the force of gravity only.
 Xia et al ‘734 (paragraph [0075]) disclose a similar system and process for dissolving gas in DI water as that of Siewert et al ‘716.  Xia et al further disclose that it is known to dissolve a plurality of gas mixtures into the DI water beyond the disclosed combination of Siewert et al ‘716 of CO2 and N2, including NH3 and N2, as preferred by applicant.  Wherein it is well known within the art to form a dissolved gas/DI water solution including alternative primary gases, such as ammonia, or carbon dioxide, as desired, it would have been obvious for an artisan at the time of the filing of the application, to modify the system and process as disclosed by Siewert et al ‘716, to produce a gas mixture of NH3 and N2 to be dissolved in DI water, in view of Xia et al ‘734, rather than the CO2 and N2 gas mixture of Siewert et al ‘716, since such would have been dictated by the product stream desired along with its requisite characteristics being suitable for the desired end use.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4-14, 17-28, and 30 above, and further in view of Barthel.
 The reference combination as applied to claims 1, 2, 4-14, 17-28, and 30 above, substantially discloses applicant’s invention as recited by instant claim 3, except for the static mixing means being provided upstream of the contactor to mix the gas mixture into the DI water prior to entry of the stream into the contactor.
Barthel (paragraphs [0006] and [0043]) discloses a process useable within the semiconductor manufacturing industry wherein continuous gas mixers are in the form of static mixers.  It is also noted that static mixers are notoriously well known mixing means that are preferably used within industries handling corrosive components since they have no moving parts and are far less prone to downtime than their dynamic counterparts.  It would have been obvious for an artisan at the time of the filing of the application, to provide a static mixer as a preferred pre-mixing means for the gas mixture and DI water upstream of the contactor, as suggested by the primary reference combination, in view of Barthel, since such would provide reliable mixing means for the gas mixture and inlet DI water, avoiding downtime associated with a dynamic mixing device.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-27-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776